Citation Nr: 1809419	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  12-08 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities on a schedular basis pursuant to 38 C.F.R. § 4.16(a).

2.  Entitlement to a TDIU due to service-connected disabilities on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to October 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In correspondence received on February 10, 2009, the Veteran's representative raised the issue of entitlement to a TDIU on the Veteran's behalf.  VA received a completed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, from the Veteran on April 30, 2009. 

In May 2011, the Board remanded the issue of entitlement to a TDIU to the agency of original jurisdiction (AOJ) for additional consideration and adjudication, explaining that in correspondence received in July and August 2010 the Veteran had expressed his disagreement with the October 2009 rating decision that denied the claim.  The Board explained that because the February 2009 claim for a TDIU was received in the context of the Veteran's pending appeal for a higher disability rating for service-connected asthma, the Board added the TDIU claim to the Veteran's appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009) (holding that a claim for a TDIU, either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating).  In compliance with the Board Remand, the AOJ adjudicated the TDIU claim in a February 2012 statement of the case (SOC) and the Veteran filed a timely substantive appeal the next month.

In May 2011, the Board had also granted a higher, 60 percent rating for asthma for the period from June 9, 2005 through May 10, 2007, and denied a rating in excess of 30 percent for asthma from May 11, 2007.  In a July 2011 decision review officer (DRO) rating decision, the RO effectuated the Board's decision regarding the ratings for service-connected asthma.  The Veteran did not appeal the Board's determination regarding his asthma disability to the Court of Appeals for Veterans Claims (Court).  Therefore, the Board's May 2011 decision regarding the appeal for an increased rating for asthma is final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 20.302(b), 20.1100 (2017).

As a point of clarification, the Board recognizes that when the RO issued the February 2012 SOC adjudicating the claim for a TDIU, the RO included the issues of entitlement to higher ratings for each of the Veteran's service-connected disabilities.  The Board emphasizes that while Rice v. Shinseki holds that a claim of entitlement for a TDIU raised in the context of an increased rating claim is part of that claim, the holding does not stand for the conclusion that a claim for a TDIU creates new claims for increased ratings for service-connected disabilities.  Rice, 22 Vet. App. at 452-53.  Therefore, the AOJ erred by including the issues of entitlement to higher disability ratings for asthma, headaches, herpes, and each of the Veteran's skin disabilities in the February 2012 SOC. 

Moreover, although the Veteran submitted a timely substantive appeal in response to the TDIU issue, he did not specifically list the issues he wanted to pursue, as required by 38 C.F.R. § 20.201.  While the Court has held that the filing of a substantive appeal in a claim for VA benefits is not jurisdictional, a NOD is.  See 38 U.S.C. § 7105; see also Percy v. Shinseki, 23 Vet. App. 37, 44 (emphasizing the statutory language mandating that claimants file a timely NOD in comparison to the permissive statutory language governing the submission of substantive appeals) (internal citations omitted).  Therefore, the Board lacks the jurisdiction to address the separate increased rating issues.

As a final introductory matter, the Board clarifies that the following issues are not on appeal: (1) whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for periodic leg movement disorder, also claimed as restless leg syndrome; (2) and (3) whether new and material evidence has been received to reopen the previously denied claims of entitlement to service connection for laryngospasms and myopic astigmatism; (4) and (5) entitlement to service connection for chronic obstructive pulmonary disease (COPD) and posttraumatic stress disorder (PTSD); and (6) entitlement to an initial rating in excess of 70 percent for adjustment disorder with mixed anxiety and depressed mood, claimed as depression and memory loss.

The RO denied the first issue in a July 2012 rating decision.  After receiving the Veteran's timely NOD in July 2013, the RO issued an SOC in May 2016.  Neither the Veteran nor his representative submitted a timely substantive appeal.  In addition, while the Veteran's representative incorrectly identified the issue on appeal at the October 2016 DRO hearing as "entitlement to service connection for periodic leg movement, also claimed as restless leg syndrome," VA cannot accept the testimony as a substantive appeal on the issue because it was neither timely, nor provided on the proper form.  See 38 C.F.R. §§ 20.200, 20.202.  Also, because the RO took no further action to indicate that the issue was on appeal, the Board cannot waive the requirement of a timely substantive appeal.  See Percy, 23 Vet. App. at 45 (holding that inasmuch as VA had taken actions to indicate to the veteran that the issue in question remained on appeal, and it took no steps to close the appeal, the requirement that there be a timely substantive appeal was deemed waived).

Similarly, although the Veteran's representative addressed issues (2) through (6) in an Appellant's Brief dated November 21, 2017, neither the Veteran nor his representative filed a timely substantive appeal following a March 2017 SOC.  Again, the RO took no further action with respect to those issues after the 60-day period the Veteran had to timely file a substantive appeal.  See id.  Therefore, the issues on appeal are limited to entitlement to a TDIU on a schedular and extraschedular basis as reflected on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to a TDIU due to service-connected disabilities on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  Effective February 29, 2011, the Veteran's service-connected disabilities include migraine headaches (rated 50 percent disabling); reactive airway disease (asthma) (rated 30 percent disabling); genital herpes (rated 10 percent disabling); and eczema, skin tags on the neck and torso, and warts on the fingers (each rated 0 percent, or noncompensably, disabling); the combined evaluation for compensation since that date until April 24, 2014, is 70 percent.

2.  Effective April 24, 2014, the Veteran's service-connected disabilities also include adjustment disorder with mixed anxiety and depressed mood (rated 70 percent disabling); the combined evaluation for compensation since that date is 90 percent.

3.  Effective April 29, 2011, the Veteran is unable to secure or follow a substantially gainful occupation, consistent with his usual occupation as an accountant or budget analyst, which ended in 2006, and his four-year college education with a degree in Asian studies, due to his service-connected disabilities.


CONCLUSION OF LAW

Effective April 29, 2011, the schedular criteria for a TDIU due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (2017); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16(a), 4.18 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his service-connected disabilities preclude him from obtaining or retaining substantially gainful employment consistent with his occupational history and education.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  

Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function.  

The Veteran's claim for a TDIU was received on February 10, 2009.  Effective April 29, 2011, service connection has been in effect for migraine headaches (rated 50 percent disabling); reactive airway disease (asthma) (rated 30 percent disabling); genital herpes (rated 10 percent disabling); and eczema, skin tags on the neck and torso, and warts on the fingers (each rated 0 percent, or noncompensably, disabling).  Effective since April 24, 2014, service connection was also established for adjustment disorder with mixed anxiety and depressed mood (rated 70 percent disabling).  Effective April 29, 2011, the combined evaluation for compensation was 70 percent; effective April 24, 2014, the combined evaluation for compensation was 90 percent.  The Veteran meets the threshold schedular criteria for entitlement to a TDIU pursuant to 38 C.F.R. 4.16(a) since April 29, 2011.

In his formal application for a TDIU received in April 2009, the Veteran indicated he had worked 40 hours per week as an accountant with the U.S. Forest Service from April 2002 until he became too disabled to work in September 2005.  He reported receiving disability retirement benefits from the Office of Personnel Management (OPM) after his employment ended in August 2006, stating that the U.S. Department of Agriculture (USDA) "determined [his] asthma prevented [him] from working."  He also disclosed receiving disability benefits from the Social Security Administration (SSA).  He stated he completed four years of college and did not have any other education or training before or after he became too disabled to work.  In a prior application for a TDIU, he stated he received his college degree in Asian studies in 1987.

Federal leave records received in May 2014 reflect that the Veteran was employed by the Federal government at least since April 1996, was working for the National Park Service beginning in May 2000, and for the Forest Service since April 2002.  The records reflect that since late 2001 or early 2002 until the end of his employment in 2006, he had an almost-exclusively negative sick leave balance.  The records also demonstrate numerous periods of negative annual leave balances and periods of being AWOL.  

Contemporaneous employment records detail numerous instances in which the Veteran was counseled or admonished regarding his unacceptable attendance, including instruction to provide timely medical documentation for absences due to illness.  Consequences of his actions resulted in an unacceptable performance rating, which was changed to acceptable in a 2003 settlement agreement with the Merit Systems Protection Board, and eventual removal from his position.  In 2005, the Forest Service denied his request for advanced sick leave because he was not shown to be seriously ill.  Subsequently, he stated he was a disabled Veteran with severe asthma problems for 24 years; requested to telecommute as a reasonable accommodation, which was denied; filed an Equal Employment Opportunity (EEO) complaint alleging discrimination on the basis of disability; and was approved in 2007 to receive Federal disability retirement benefits.

The Veteran's application for SSA disability benefits reflects he reported that asthma, back pain, migraines, depression, and laryngospasms limited his ability to work.  An October 2009 Disability Determination and Transmittal indicates that the SSA found the Veteran to be disabled for SSA purposes beginning in October 2005 due to severe asthma/bronchitis.

During a May 2011 VA examination, the Veteran reported having daily headaches, but also stated he had weekly headaches, each lasting one to two days with fewer than half being prostrating.  He reported taking Motrin since 1987.  The examiner observed that the Veteran's reported history suggested he was severely disabled by migraines; however, the medical management documented in the VA treatment records available for review, which did not include daily headache prophylaxis medication, suggested the migraines were "mildly disabling."  

A March 2012 private treatment record from P. Hogan, M.D., reflects that Norvasc was prescribed for migraine prophylaxis and Dr. Hogan discussed trying abortive medication (Triptan) in the office with the Veteran's next migraine headache.

The Veteran was afforded a VA examination in January 2015 in connection with his application to reopen a previously denied claim of entitlement to service connection for depression.  The examiner concluded it was at least as likely as not that the current adjustment disorder with mixed anxiety and depressed mood was related to service.  In support of the conclusion, the examining psychologist noted the Veteran's reports of trouble sleeping and depression at separation examination and his perceived harassment during military service, similar to his perceived harassment after service by two Federal civilian bosses.  

The Board has considered the entire record, including the Veteran's educational background and his occupational history as an accountant or budget analyst, and finds that the evidence is at least evenly balanced as to whether the limitations due to his service-connected disabilities, particularly his migraine headaches, adjustment disorder, and asthma, preclude him from securing or following any form of substantially gainful employment.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  On the one hand, the evidence suggests that the Veteran's employment difficulties are related to his repeated failure to provide timely medical documentation for absences associated with service-connected disabilities or other illnesses and his allegations of harassment in response to the consequences resulting from his actions.  On the other hand, the evidence indicates the Veteran experienced frequent headaches that eventually required prophylactic and possibly abortive medications, that asthma symptoms frequently caused absences from work, and that his adjustment disorder, which was eventually attributed to military service, may have been an underlying factor in his apparent inability to provide timely medical documentation for his work absences.  As the reasonable doubt created by the relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted effective April 29, 2011.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Effective April 29, 2011, a TDIU is granted, subject to controlling regulations applicable to the payment of VA monetary benefits.


REMAND

From the date VA received the informal claim for a TDIU on February 10, 2009 through April 28, 2011, the Veteran's service-connected disabilities did not meet the threshold schedular criteria required for the award of a TDIU.  38 C.F.R. § 4.16(a).  During this time period, his service-connected disabilities included migraine headaches (rated 30 percent disabling prior to April 29, 2011 and 50 percent disabling thereafter); reactive airway disease (asthma) (rated 30 percent disabling); genital herpes (rated 10 percent disabling); and eczema, skin tags on the neck and torso, and warts on the fingers (each rated 0 percent, or noncompensably, disabling).  His combined evaluation for compensation during this period was 60 percent.  

However, based on the discussion above, the Board finds there is evidence that the Veteran may have been unable to secure and follow a substantially gainful occupation due to service-connected disabilities prior to April 28, 2011.  Because the Board is precluded from considering entitlement to an extraschedular TDIU under 38 C.F.R. § 4.16(b) in the first instance, remand is necessary for referral to VA's Director of Compensation Service.  The AOJ shall submit the Veteran's TDIU claim for the period from February 10, 2009 through April 28, 2011 to the Director of Compensation Service for extraschedular consideration under section 4.16(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer to the Director of Compensation Service the Veteran's claim of entitlement to an extraschedular TDIU under 38 C.F.R. § 4.16(b) for the period from February 10, 2009 through April 28, 2011.  

2.  After completion of the above, adjudicate the issue of entitlement to an extraschedular TDIU under section 4.16(b) for the period from February 10, 2009 through April 28, 2011.  The AOJ must include a full statement as to the Veteran's service-connected disabilities during this period, his employment history as a Federal budget analyst, his college education with a degree in Asian studies, and all other factors having a bearing on the issue.

3.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


